DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Status of claims
	Claims 17-20 and amended and new claims 21-24 as filed on 12/10/2020 (preliminary amendment) are pending and under examination in the instant office action. 
Claim Objections
New claim 24 is objected to because of the following informalities: New claim 24 is presented in incomplete form. Cancelation or appropriate correction is required.
Claim Rejections - 35 USC § 112
Indefinite
New claims 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claims 21-23 recite that the detecting step comprises “simultaneously detecting bacteria” belonging to several and various bacterial species including specific strains. The phrase “simultaneously detecting bacteria” is not recited or defined in the as-filed specification in order to give it any specific meaning. However, this phrase can be interpreted in several ways including: 1) detecting presence or total number of all variety of bacteria and 2) detecting all kinds of specific bacteria, meaning distinguishing between specific bacterial species and/or strains in the whole variety or in one mixture 
New claim 23 is a duplicate of new claim 22. Thus, claim is improper and unclear for failing to point out any further limitations. 
New claim 24 is presented in incomplete form and it is unclear in the presence of what the incubation step is practiced. 
                                                   New matter
New claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Insertion of the limitation “simultaneously detecting bacteria” of all kinds (meaning distinguishing between variety of genera and specific strains) that are recited in claims 21 and 23-25 has no support in the as-filed specification. 
 The insertion of this limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the newly inserted limitation that would show possession of the concept that the claimed device is capable to distinguish between all kinds of bacteria recited in the claims. 

Secondly, the specification describes that a “single” microbial sample selected from Markush group of various species or a set of species (thus, meaning one representative of a single bacterial species) is used as an inoculum for each individual device and that colonies in each inoculated devices were counted (see published application 2021/0087516 par 0168 and 0169, par. 0177 and 0178, par. 0186 and 0187, par. 0204 and 0205). The specification does not describe that a mixture of various kinds of bacteria being used as inoculum to demonstrate that all kinds of bacteria can be distinguished one from the other. The specification present results as total counts for each individual bacterial sample used alone (tables 12-13).
Third, chromogenic markers used for specific enzymes are all the same as described in the as-filed specification (see specification par. 0081-0084; see specification table 6 on page 31); and they all provide for a single color such as blue as evidenced by the cited US 8,753,834 (Miller); for example: see col. 10, lines 5-16). Thus, the various kinds of bacteria cannot be distinguished one from the other by specific enzymatic substrates but only detected as a whole count as described and, thus, as intended for the claimed invention. 
Therefore, there is no sufficient support for the newly inserted limitiaotn.  This is a matter of written description, not a question of what one of skill in the art would or would 
                                        Scope of enablement
New claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting or enumerating various bacteria as a total counts, does not reasonably provide enablement for detecting as distinguishing various kinds of bacteria. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Nature of invention is directed to a method for a device and a method of using device for detecting bacteria, wherein the device comprising mechanical structural parts (cover, sheet, layer) and chemical ingredients (indicator reagents) as intended for culturing and detecting microorganisms. 
Breadth of the claims is directed to using a device for “simultaneously” detecting or distinguishing bacteria from several and various bacterial genera including specific strains.
Amount of guidance and working examples are limited to enumeration of total numbers of a single microbial sample comprising a single representative from various bacterial genera. See published application 2021/0087516 at par 0168 and 0169, par. 
The same chromogenic markers are used for all specific enzymes (see claim 10; see specification table 11); and they all provide for a single color such as blue (as evidenced by the cited Miller at col. 10, lines 5-16). Thus, the various kinds of bacteria would all turn into the same color and they could not be distinguished by specific enzymatic substrates as claimed when associated with chromogenic markers as described and as claimed.
Therefore, although claimed bacteria can be potentially enumerated in the claimed device, the claimed bacteria cannot be distinguished one from the others in the claimed device because they all would have the same color as result of using the same chromogenic marker for all enzymatic substrates. 
	Therefore, neither specification nor the prior art can be said to support the enablement of the claims over their breath. 
	Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the limited amount of guidance and limited number of working examples in the specification, the nature of the invention, the state of the prior art, breadth of the claims and the unpredictability of the art.
	Thus, the scope of the claims is not commensurate with the teachings of enablement of the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,753,834 (Miller et al) and US 8,420,345 (Orenga).
The cited US 8,753,834 (Miller et al) teaches a method for detecting bacteria by using a device with enzymatic substrates, wherein the cited device comprises the same mechanical structural parts (cover, sheet, layer; see figures) and the same chemical ingredients (indicator reagents for the same enzymatic substrates; see col. 9-10). 
The cited US 8,753,834 (Miller et al) explicitly acknowledges that a large variety of bacteria are detected by cited device including representatives of bacteria genera as recited in claim 17 and representatives of bacterial species recited claims 21-23; for example: see col. 6, lines 3-6. 
In particular, with respect to the first independent claim 17, the cited US 8,753,834 (Miller et al) discloses a method for detecting bacteria by using a device with enzymatic detecting microorganisms, wherein the method comprises steps of: 
1) Step of contacting a sample material with a receiving zone of the device (col. 2, lines 39-41; col.15, lines 41-42) wherein the device having:   
a self-supporting substrate having a first major surface (item 112 on figure 1) and a second major surface (item 126 on figure 1), 

a sample-receiving zone (microporous membrane 150) between substrate sheet and cover sheet (col. 9, lines 10-15); 
a first layer (116) which is adhered the first major surface of the substrate sheet (col. 7, lines 30-29-31) and is a substantially dry, cold-water-soluble first hydrogel-forming composition (col. 7, lines 18-20 67); 
a plurality of indicator agents (col. 9, lines 55-60) comprising: 
three enzyme activity indicator reagents for detecting glycosidase enzyme activities (col.10, lines 29-33);
an enzyme activity indicator reagent for detecting alkyl esterase enzyme activity (col.10, lines 20-22; 47-49 and 58-59);
a redox indicator comprising tetrazolium salt and (col. 9, lines 51-52; col.19, line 13);
an enzyme activity indicator reagent for detecting phosphatase enzyme activity (col. 10, 23-28, 50-52, 60-61); 
wherein each of the plurality of indicator agents comprises a detectable reporter groups (col.10, lines 5-68);
wherein each of the plurality of indicator agents is deposited in the layer adhered to the substrate sheet (116; col. 7, lines 3-5, 20) or cover sheet (120/126, col. 9, lines 14-18); 

2) Step of incubating the inoculated device for a period of time (col. 2, line 45; col. 16, lines 3-6); and 
3) Step of observing and detecting growth (col. 2, line 46; col. 17 lines 23-26) of bacterial colonies of representatives of bacterial genera recited claim 17 including Bacillus, Enterobacter, Enterococcus, Escherichia, Pseudomonas, Staphylococcus, Streptococcus, Vibrio, Yersinia (col. 6, lines 3-6) and Microbacterium (col. 20, line 8).
Thus, the cited US 8,753,834 (Miller et al) teaches a method for detecting bacteria comprising same active steps including the use of same culture device incorporating same detectable enzymatic substrates. 
The cited US 8,753,834 (Miller et al) teaches that bacterial colonies that are detected by the method include colonies of representatives of bacterial genera of Bacillus, Enterobacter, Enterococcus, Escherichia, Pseudomonas, Staphylococcus, Streptococcus, Vibrio, Yersinia (col. 6, lines 3-6) and of Microbacterium (col. 20, line 8) including representatives of Escherichia coli, Staphylococcus aureus, Streptococcus agalactiae (col. 6, lines 11-16) and Microbacterium esteraromaticum (col. 20, line 8).
The cited US 8,753,834 (Miller et al) is silent about Alkaligenes, Citrobacter, Proteus, Haemophillus, Kocura. However, the cited document US 8,420,345 (Orenga) demonstrates that all presently claimed bacteria including  Alkaligenes, Citrobacter, Proteus, Haemophillus, Kocura and all other presently claimed bacteria including Bacillus, Enterobacter, Enterococcus, Escherichia, Pseudomonas, Staphylococcus, Streptococcus, Vibrio and Yersinia (see col. 2, lines 12-24) are detected when 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed that the use of the culture device in the method of cited US 8,753,834 (Miller et al) that comprises detectable substrates for enzymes including 3 glycosidases, esterase and phosphatase for detection of all claimed bacteria with a reasonable expectation of success in detecting of all claimed bacteria because prior art teaches that Bacillus, Enterobacter, Enterococcus, Escherichia, Pseudomonas, Staphylococcus, Streptococcus, Vibrio, Yersinia, Microbacterium, Alkaligenes, Citrobacter, Proteus, Haemophillus, Kocura are detected by incubating these bacteria  with on the claimed detectable enzymatic substrates as taught and/or suggested by the teachings of US 8,753,834 (Miller et al) and US 8,420,345 (Orenga).
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further, as applied to claim 18, the cultured device in the method of US 8,753,834 (Miller et al) comprises the same indicator such as tetrazolium salt or triphenyl tetrazolium chloride (col. 9, lines 51-52; col.19, line 13) that is reduced by biologically active bacteria into detectable formazan within the meaning of the claims and when read in the light of specification (par. 0075 or page 19, lines 15-20).

As applied to claim 20, the period of time of incubating step in the method of US 8,753,834 (Miller et al) is from about 1 hour to about 48 hours depending on conditions to facilitate growth of microorganisms in the sample (col. 16, lines 3-29), thereby, inclusive 22-26 hours as encompassed by the claims.
As applied to claims 21-23, claims recite particular strains that are representatives of the bacterial genera and/or bacterial species that are detected by claimed enzymatic activities. The representatives (real isolates) belonging to the genera and/or species are expected to have the same enzymatic activities that are established and known for the whole genera and/or species. Therefore, the detection of strains recited in claims 21-23 would have been obvious to one of skill in the art since the whole genera/species, to which they belong, are taught and/or suggested by US 8,753,834 (Miller et al) and US 8,420,345 (Orenga) to be detected the enzymatic activities including 3 glycosidases, esterase and phosphatase.
As applied to claim 24: claim 24 is incomplete and limitations as intended are unclear.
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary. The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
January 11, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653